UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):January 26, 2012 (January 25, 2012) HALLADOR ENERGY COMPANY (Exact name of registrant as specified in its charter) Colorado 001-3473 84-1014610 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1660 Lincoln Street, Suite 2700, Denver Colorado 80264-2701 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 303-839-5504 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 7.01Regulation FD Disclosure. 2011 Reserve Data and Other Information This information should be read in conjunction with our 2010 Form 10-K and our September 30, 2011 Form 10-Q. 1.Carlisle Reserve (assigned) Controlled Reserves Uncontrolled Reserves Total Estimated Reserves Reserves, January 1, 2011 46,680 8,636 55,316 New leases signed 1,756 232 Coal mined Add/Subtract for sterile coal, new data, additional property,revised plan, etc. 865 3,445 4,310 Reserves, December 31, 2011 46,004 10,557 56,561 Allerton Reserve (unassigned) Controlled Reserves Uncontrolled Reserves Total Estimated Reserves Reserves, January 1, 2011 22,557 New leases signed Coal mined New drilling, revised additional mine areas, etc. 3,016 Reserves, January 1, 2012 21,832 2. Carlisle maintenance Cap Ex for 2012 is targeted at $10-12 million. 3. We previously reported that we expected to be paid the $4 million of MSHA cost reimbursements in December 2011; now we expect to receive such funds before the end of the first quarter 2012. 4. Savoy Energy’s net daily oil production at December 31, 2011 was about 890 barrels per day.We own a 45% equity interest in Savoy. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:January 26, 2012 HALLADOR ENERGY COMPANY By:/S/W.ANDERSON BISHOP W. Anderson Bishop, CFO 3
